Citation Nr: 1019801	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  07-06 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.	Entitlement to service connection for tinnitus. 

2.	Entitlement to service connection for hypertension, 
including as secondary to diabetes mellitus. 

3.	Entitlement to service connection for vascular 
calcification, including as secondary to diabetes mellitus. 

4.	Entitlement to an increased evaluation for peripheral 
neuropathy, right lower extremity, currently 10 percent 
disabling.  

5.	Entitlement to an increased evaluation for peripheral 
neuropathy, left lower extremity, currently 10 percent 
disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1968 to December 
1969.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions issued in September 2005, 
February 2007 and February 2009 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In November 2009, the Veteran testified in a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

Additional evidence was submitted by the veteran in January 
2010, following certification of the appeal to the Board.  
The veteran's representative has provided a waiver of RO 
consideration of the evidence.  See 38 C.F.R. § 20.1304(c) 
(2009).  

The issues of entitlement to service connection for vascular 
calcification and increased evaluation for peripheral 
neuropathy are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence does not show that tinnitus 
is related to service.  

3.	The competent medical evidence does not show that 
hypertension is related to service or to service-connected 
diabetes mellitus.  


CONCLUSIONS OF LAW

1.	Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

2.	Hypertension was not incurred in or aggravated by service 
and was not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, (West 2002 
and Supp. 2009); 38 C.F.R. §§ 3.303, 3.310 (2009).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent VCAA letters in December 2004 and 
April 2005 that addressed the notice elements and were sent 
prior to the initial AOJ decision in this matter.  The 
letters informed the appellant of what evidence was required 
to substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  A letter was also sent in March 2006 
setting forth the notice provisions in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Although the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of her or his claim and given 
ample time to respond, but the AOJ also readjudicated the 
case by way of a February 2007 statement of the case issued 
after the notice was provided.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the AOJ's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214 and VA medical records.  The Veteran was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge.  The 
appellant was afforded a VA medical examination in March and 
August 2005.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance is 
required to fulfill VA's duty to the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

SERVICE CONNECTION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2009).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2009).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim. Id.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease such as hypertension manifests to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2009).  Establishing service-connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  See 38 C.F.R. § 3.310(a); see 
also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2009).  If the evidence for and against a claim 
is in equipoise, the claim will be granted.  A claim will be 
denied only if the preponderance of the evidence is against 
the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990). 

Tinnitus

In this case, the Veteran asserts that tinnitus is related to 
noise exposure in service.  The DD Form 214 shows that the 
Veteran served for over 7 months in Vietnam and his military 
occupational specialty was heavy vehicle driver.  The Board 
acknowledges that based on the Veteran's testimony, which is 
consistent with his service records, he could have been 
exposed to acoustic trauma.  

The service treatment records, however, do not show tinnitus 
in service or at separation from service.  There are no 
complaints in the service treatment records of tinnitus.  
Audiological examinations were conducted in service; however, 
no indication of tinnitus was noted.  The physical 
examination in December 1969 clinically evaluated the 
Veteran's ears as normal.  At separation from service in 
December 1969, the Veteran did not report ear problems or 
tinnitus.  

After service, however, the Veteran was diagnosed with 
tinnitus.  The August 2005 VA Compensation and Pension 
Examination shows that the Veteran had current complaints of 
tinnitus.  During the examination, the Veteran competently 
reported the presence of tinnitus and the Board finds his 
account of current tinnitus credible.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears 
is capable of lay observation").  Moreover, the Board 
observes that it appears that the VA audiological examiner 
found the Veteran's account of current tinnitus credible.  
Therefore, the Board finds that there is a current diagnosis 
of tinnitus.  

In the August 2005 VA examination, the Veteran described 
constant bilateral tinnitus.  The examiner noted that the 
Veteran worked as a carpenter and in a paint booth prior to 
service.  The Veteran also reported that he hunted prior to 
service.  The Veteran reported that he was a heavy truck 
driver in service and in combat in Vietnam.  He reported 
noise exposure from a motor that pumped fuel, a noisy 5 ton 
truck, and weapons.  The Veteran also reported that he fired 
weapons from his right shoulder.  Following service, the 
Veteran was in carpentry and concrete work and denied 
recreational noise exposure.  The Veteran indicated that he 
was not exactly sure when the tinnitus began, but it was 
longer than 2 years prior to the examination.  The examiner 
reviewed the claims file and examined the Veteran.  The 
examiner noted that in October 2004, the VA treatment records 
showed complaints of ringing in the ears.  The examiner 
opined that tinnitus was not caused by or the result of 
acoustic trauma in service.  The examiner reasoned that at 
separation, the Veteran displayed normal hearing sensitivity 
and that the Veteran was not sure when the tinnitus began, 
but that is was at least 2 years ago.  

The Board notes that the VA opinion is adequate.  It is based 
upon consideration of the Veteran's prior medical history and 
examinations, and also describes the disability in sufficient 
detail so that the Board's evaluation of the disability will 
be a fully informed one.  See Stefl v. Nicholson, 21 Vet. 
App. 120, 123 (2007).  The examiner also provided a rationale 
for the conclusion.  As such, the Board finds the VA 
examination probative.  See Prejean v. West, 13 Vet. App. 
444, 448-49 (2000) (factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion).  

As such, although the Veteran has a current diagnosis of 
tinnitus, the medical evidence does not show that it is 
related to service.  The VA treatment records in 2004 are the 
first evidence of tinnitus associated with the claims file.  
The Board notes the lack of objective medical evidence 
showing tinnitus during and after service.  There is no 
evidence of record depicting treatment for or complaints of 
tinnitus after service until the Veteran's claim in 2004.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(the passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is evidence against a claim of service connection).  As such, 
there is no continuity of symptomatology to show etiology.  
There is also no objective medical evidence of record to the 
contrary of the VA examiner's opinion.  As the objective 
medical evidence of record does not show that tinnitus is 
related to an incident or disease in service, or to noise 
exposure in service, service connection is not warranted.

The Board acknowledges the Veteran's complaints of tinnitus 
and his claim that it began in service.  The Veteran is 
competent to assert when his tinnitus began.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); See also Charles v. 
Principi, 16 Vet. App 370, 374-75 (2002) (veteran was 
competent to testify to in-service acoustic trauma, in-
service symptoms of tinnitus, and post-service continuous 
symptoms of tinnitus "because ringing in the ears is capable 
of lay observation").  The Veteran testified that his 
tinnitus had been constant since service; however, he also 
indicated in the VA examination that he was unsure of when it 
began, but it was more than 2 years prior.  These statements 
are inconsistent.  Further, the medical evidence does not 
support constant tinnitus since service.  Competent lay 
testimony "can be rejected only if found to be mistaken or 
otherwise deemed not credible."  McLendon v. Nicholson, 20 
Vet. App. 79, 84 (2006).  The Board finds it to be 
particularly significant the Veteran first filed a claim for 
service connection for tinnitus in November 2004, many years 
after leaving service.  See Shaw v. Principi, 3 Vet. App. 365 
(1992) (a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim).  

As the preponderance of the objective medical evidence is 
against this claim, the evidence is not in a state of 
relative equipoise.  As such, the benefit-of-the-doubt rule 
does not apply and the Veteran's claim for service connection 
for tinnitus must be denied.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, supra.  

Hypertension

The Veteran has a current diagnosis of hypertension.  The 
service treatment records, however, do not show hypertension.  
The blood pressure readings at entry and at separation from 
service do not show hypertension.  The Board notes that the 
Veteran does not assert that hypertension is directly related 
to service, but related to service-connected diabetes 
mellitus.  As the medical evidence also does not support 
direct service connection, the Board finds that service 
connection is not warranted on a direct basis.  As such, the 
remaining issue is whether hypertension was caused or 
aggravated by service-connected diabetes mellitus.  The Board 
notes that the veteran was service connected for diabetes 
mellitus effective March 2001.

The VA Compensation and Pension Examination in March 2005 
addressed diabetes and hypertension.  The examiner noted that 
hypertension had its onset 6 months prior to the examination 
and was treated with oral medication.  After physical 
examination, the Veteran was diagnosed with hypertension, 
essential with risk factors of obesity, alcohol consumption 
and dyslipidemia.  The examiner found that hypertension was 
not a complication of diabetes because there was no renal 
nexus of elevated creatinine >4.0 mg/dl showing a link 
between hypertension and diabetes.  The examiner also opined 
that hypertension was not worsened or increased by diabetes.  

The Board notes that the VA opinion is adequate.  It is based 
upon consideration of the Veteran's prior medical history and 
examinations, and also describes the disability in sufficient 
detail so that the Board's evaluation of the disability will 
be a fully informed one.  See Stefl v. Nicholson, 21 Vet. 
App. 120, 123 (2007).  The examiner also provided a rationale 
for the conclusion.  As such, the Board finds the VA 
examination probative.  See Prejean v. West, 13 Vet. App. 
444, 448-49 (2000) (factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion).  

Based on the foregoing, the Board finds that service 
connection for hypertension on a secondary basis is not 
warranted.  The competent medical evidence does not show that 
hypertension was caused by or aggravated by service-connected 
diabetes mellitus.  There is no other medical evidence of 
record showing that hypertension was linked to diabetes.  
There is also no evidence contradicting the VA examination.  
As such, the Board finds that the evidence of record does not 
show that hypertension was related to service or caused by or 
aggravated by diabetes.  As hypertension was not incurred in 
service and was not proximately due to or the result of a 
service-connected diabetes, service connection is not 
warranted.  

The Board has considered the Veteran's contention that a 
relationship exists between his hypertension and diabetes.  
However, as a layman, without the appropriate medical 
training and expertise, he is not competent to provide a 
probative opinion on a medical matter such as etiology.  
While a layman such as the Veteran can certainly attest to 
his in-service experiences and current symptoms, he is not 
competent to provide an opinion linking a disability to 
service or to a service-connected disability.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

As the preponderance of the objective medical evidence is 
against this claim, the evidence is not in a state of 
relative equipoise.  As such, the benefit-of-the-doubt rule 
does not apply and the Veteran's claim for service connection 
for hypertension must be denied.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Service connection for tinnitus is denied. 

Service connection for hypertension, including as secondary 
to diabetes mellitus, is denied.  

REMAND

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records, pertinent medical 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The VA treatment records in March 2009 show vascular 
calcifications on an x-ray.  The VA physician noted that the 
vascular calcifications could be related to diabetes 
mellitus.  As there is competent evidence of a current 
disability and evidence that it may be related to a service 
connected disability, the Board finds that a VA examination 
is warranted to determine the etiology of the current 
vascular calcification.  See 38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

The VA treatment records also show increased peripheral 
neuropathy in August 2007 and treatment with increased pain 
medication.  Treatment records showed increased leg pain to 
the point of not being able to walk as well as increased 
medication for leg pain in March 2008.  Reexamination will be 
requested whenever VA determines that there is a need to 
verify the current severity of a disability.  38 C.F.R. 
§ 3.327(a)(2009).  The Board finds that a new VA examination 
is warranted to adequately determine the severity of the 
peripheral neuropathy in the lower extremities.  Further, as 
the last VA examination for peripheral neuropathy was in 
March 2005, the Board will take the opportunity to have an 
additional evaluation to ensure a complete record on appeal.

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be scheduled for a 
VA examination with the appropriate 
medical specialist to determine the 
etiology of the current vascular 
calcification.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should state whether the Veteran's 
disability was more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
incurred in or aggravated by active 
service or caused or aggravated by his 
service-connected diabetes mellitus.  Any 
opinion expressed should be accompanied by 
supporting rationale.

2.	The RO should afford the Veteran a new 
VA examination to determine the nature and 
extent of the service-connected peripheral 
neuropathy in the right and left lower 
extremities.  All indicated evaluations, 
studies, and tests deemed necessary should 
be accomplished and all findings reported 
in detail.  The claims file should be made 
available for review in connection with 
the examination.  Please send the claims 
folder to the examiner for review in 
conjunction with the examination.  

3.	The RO should then readjudicate the 
issues on appeal.  If the determinations 
remain unfavorable to the Veteran, the RO 
should issue a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


